                                          Case 4:20-cv-04887-JSW Document 106 Filed 11/05/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     NATIONAL ASSOCIATION OF                            Case No. 20-cv-04887-JSW
                                         MANUFACTURERS, et al.,
                                   7                    Plaintiffs,                         ORDER RE MOTION FOR
                                   8                                                        CLARIFICATION OF INJUNCTION
                                                 v.                                         AND ADMINISTRATIVE MOTION TO
                                   9                                                        EXPEDITE HEARING, GRANTING
                                         UNITED STATES DEPARTMENT OF                        CONSENT MOTION TO STAY, AND
                                  10     HOMELAND SECURITY, et al.,                         VACATING CASE MANAGEMENT
                                                                                            CONFERENCE
                                                        Defendants.
                                  11                                                        Re: Dkt. Nos. 99, 100, 105
                                  12
Northern District of California
 United States District Court




                                  13
                                              Now before the Court is Plaintiffs’ motion for clarification of this Court’s injunction dated
                                  14
                                       October 1, 2020. Defendants’ opposition to the motion shall be filed no later than November 11,
                                  15
                                       2020 at 11:00 a.m. PST. Plaintiffs’ reply shall be filed no later than November 13, 2020 at 4:00
                                  16
                                       p.m. PST. The Court shall set a hearing, if necessary, by further order. The Court urges the
                                  17
                                       parties to continue discussions to resolve the matter short of Court intervention.
                                  18
                                              The Court GRANTS Defendants’ consent motion requesting a stay of proceedings pending
                                  19
                                       appeal, with the exception of the pending motion to clarify the injunction. The Court vacates the
                                  20
                                       scheduling order previously entered and stays this case until after the Ninth Circuit’s mandate
                                  21
                                       issues in the appeal of this Court’s granting of Plaintiffs’ motion for a preliminary injunction.
                                  22
                                              Further, the Court VACATES the case management conference set for November 6, 2020
                                  23
                                       at 11:00 a.m.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: November 5, 2020
                                  26
                                                                                        ______________________________________
                                  27                                                    JEFFREY S. WHITE
                                                                                        United States District Judge
                                  28
